Citation Nr: 1757500	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for sleep impairment.

3.  Entitlement to service connection for memory loss.

4.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to service connection for ulnar neuropathy 

7.  Whether new and material evidence has been received to reopen the claim for service connection for a heart disability.

8.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1973 to July 1977, October 2001 to July 2002, and February to July 2003, and had additional service in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from December 2010 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO reopened the claims for service connection for the acquired psychiatric disorder, heart disability, and hypertension but continued to deny the claims on the merits, the Board is required to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Additional evidence has been added to the record after the RO issued the June 2013 statement of the case.  As the evidence does not address the claims involving memory loss and hearing loss and contains cumulative evidence regarding sleep difficulty, it has no bearing on the issues decided below.  Therefore, it is not prejudicial to the Veteran for the Board to decide these matters without first remanding them to allow the RO to review the evidence in the first instance.

The issues of service connection for an acquired psychiatric disability and ulnar neuropathy, and whether new and material evidence has been received to reopen the claims for a heart disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability, memory loss disability, or sleep impairment disability.  

2.  June 2007 rating decision that continued the denial for posttraumatic stress disorder (PTSD) is final.

3.  Evidence received since the June 2007 rating decision includes new psychiatric diagnoses that relate to an unestablished fact necessary to substantiate the claim for service connection and is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for a right ear hearing loss disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria are not met to establish service connection for a sleep impairment disability.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria are not met to establish service connection for a memory loss disability.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
4.  The RO's June 2007 decision denying the Veteran's claims for service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

5.  The criteria are met for reopening the claim for service connection for an acquired psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The duty to notify has been met.  See February and April 2010 VCAA/DTA Letters.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records, VA treatment records, lay statements, and stressors statements have been associated with the file.  Private treatment records were not identified.  The Veteran was afforded VA examinations for his acquired psychiatric disability and hearing loss.  The psychiatric examination is adequate for the purpose of reopening the claim, but additional development is needed.

Thus, the Board finds that the evidence of record is adequate upon which to base a decision with regard to these claims and there is no additional evidence which needs to be obtained as to this matter.

II. Legal Criteria and Analysis

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).

Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Right Ear Hearing Loss

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran's service treatment records show that on March 1973 enlistment examination, pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5

The associated medical history report indicates no prior problem with hearing.  On March 1977 separation examination, pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

The corresponding medical history report shows the Veteran denied having any hearing loss.  

The Veteran's July 1977 enlistment examination for the Air National Guard revealed that pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10

The Veteran's National Guard service treatment records show he had subsequent hearing tests and history reports in November 1980, June 1984, April 1988, March 1992, and January 1997.  All of these tests and reports continued to reflect hearing within normal limits and no complaints of hearing loss.  

During the Veteran's second period of active duty service, a November 2001 hearing test revealed pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
15

He was given a hearing profile at this time, but only a decrease in hearing in the left ear was noted.  
Although there are no hearing tests during his third period of active duty service, a February 2004 questionnaire shows that the Veteran reported that he did not have any hearing difficulty.  

On March 2010 VA examination, pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
20

His speech recognition score was 94 percent in the right ear.  See VA Examination received March 2010.  For VA purposes, these findings do not meet the definition of a disability.  See 38 C.F.R. § 3.385.

The requirement of a current disability is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.

A serviceman who served with the Veteran during his active duty from 2001 to 2002 submitted a statement to the effect that they were exposed to extremely loud noise and were not given hearing protection ( see Statement in Support of Claim received March 2010).  The Board accepts, and it is not disputed, that the Veteran was exposed to noise trauma during this period of service.  Notably, the Veteran  has already established service connection for left ear hearing loss and tinnitus.  Therefore, his experience of being exposed to loud noises in service is acknowledged.  However, more than noise exposure is needed to establish a claim for service connection.  Essentially, the Veteran does not have a current right ear hearing loss disability.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Impairment and Memory Loss

The Veteran contends that he has sleep impairment and memory loss disabilities that are secondary to his PTSD.

Service connection may be granted on a secondary basis when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

June 2006 correspondence from Dr. S. T summarized his treatment of the Veteran since 2003.  The physician indicated that the Veteran was currently having sleep difficulty due to PTSD and that he was also having problems with short-term memory.  See Third Party Correspondence received June 2006.

On November 2010 VA PTSD examination, the Veteran reported various symptoms that included insomnia.  He indicated that he had trouble staying asleep and that he woke up easily to noise.  The Veteran had moderately impaired remote and recent memory, but the clinician noted the Veteran had questionable motivation regarding memory questions.  Although the examiner stated the Veteran did not meet the full criteria for a diagnosis of PTSD, the sleep difficulties and memory problems were noted as symptoms associated with PTSD.  See VA Examination received November 2010.

VA mental health treatment records in 2011 and 2012  also note the Veteran's sleep complaints, but no diagnosis of a sleep disability was made.  See CAPRI records received June 2013.  No memory problems were noted.  

In light of the evidence, the Veteran is not shown to have a diagnosed sleep or memory disorder; instead, these are shown to be symptoms of a mental health disorder that is also on appeal and is addressed below.

In the absence of diagnoses of the claimed disabilities, there can be no valid claims for service connection.  As the preponderance of the evidence is against service connection for sleep and memory disorders, these claims are denied.  See Ortiz, supra.  

B. Petition to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).
The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet. App. 27 (1996).

A November 2006 rating decision denied the Veteran's initial claim for service connection for PTSD on the basis there were no symptoms in service or verifiable stressor, although a post-service diagnosis of PTSD was noted.  This decision was based on a review of service treatment records, an April 2006 statement from Dr. S.T., and VA treatment records from Birmingham VA Medical Center (VAMC).  See Rating Decision - Narrative received in November 2006.

The Veteran subsequently submitted a stressor statement in November 2006 in which he described seeing people shot and killed and an air strike in March 2003 that was very stressful during a mission in the United Arab Emirates.  See Correspondence received November 2006.

The RO continued the denial in a June 2007 rating decision on the basis that a June 2007 PTSD Memorandum had determined there was insufficient information to corroborate these stressful events.  See Rating Decision - Narrative received in June 2007.  This decision was not appealed, nor was new and material evidence received within one year of that decision, and is final.

Evidence received since the June 2007 rating decision includes diagnoses of major depressive disorder, anxiety disorder, dysthymic disorder, and adjustment disorder.  See CAPRI records received June 2013 and VA Examination received November 2010.

Although the Veteran's claim was specifically for PTSD, the claim may be expanded to include other psychiatric diagnoses with similar symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  These new diagnoses, which were not previously considered, are new evidence and material to the claim.  

Accordingly, the evidence received is new and material, warranting reopening of the claim for service connection for psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for a sleep impairment disability is denied.

Service connection for a memory loss disability is denied.

The petition to reopen the claim for service connection for a psychiatric disability is granted.


REMAND

During the Veteran's third period of active duty, he was deployed to Al Dhafra AB, United Arab Emirates from March to April 2003.  His post deployment health assessment shows that he reported that he felt he had been in great danger of being killed.  He also reported being constantly on guard, watchful, or easily startled.  See STR - Medical.  

On November 2010 VA examination, the Veteran reported experiencing fear and uncertainty related to frequent base alarms going off.  The examining psychologist only diagnosed adjustment with mixed anxiety and depression, and noted that the Veteran did not meet the DSM-IV stressor criterion for PTSD.  

The Board notes that for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f)(3) were amended to provide for service connection in claims of PTSD based upon fear of hostile military or terrorist activity.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Thus, for VA purposes, the Veteran's fear of hostile military activity is sufficient to establish the stressor criterion for PTSD, which the examiner did not acknowledge.  Therefore, the examination is inadequate.  In light of this evidence to include symptoms he reported during the post deployment assessment and the other mental health diagnosis, he should be afforded another examination.

The Veteran also reported that there had been an air strike in March 2003 while in the United Arab Emirates.  Although the RO made a formal finding in June 2007 that there was insufficient information to corroborate the Veteran's stressor, this specific air strike was not mentioned and no action has been taken to corroborate it.  This must be corrected on remand.

The RO should also obtain the Veteran's personnel records for his third period of active duty.
Since the Veteran is claiming that his hypertension and heart disorder are secondary to his psychiatric disorder, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, they cannot be adjudicated until the psychiatric claim is adjudicated.

Regarding ulnar neuropathy, the examiner opined on April 2014 VA examination that the Veteran's ulnar neuropathy is less likely than not proximately due to or the result of the service-connected right wrist disability.  The rationale was that the Veteran had a history of bilateral ulnar neuropathy which would not be related to an injury to his right wrist.  This rationale is inadequate as it fails to explain why there would not be separate etiologies for ulnar neuropathy for each extremity to include why the right wrist injury would not have caused or aggravated the ulnar neuropathy on the right.  Thus, a supplemental opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's complete service personnel records, to specifically include those associated with his period of active duty from February2003 to July 2003.

2.  Contact the US Army and Joint Service Records Research Center (JSRRC) and any other appropriate sources to obtain corroborating information concerning the Veteran's reported stressor of an air strike in Al Dhafra AB, United Arab Emirates in March 2003.  

3.  All efforts to corroborate the claimed stressor should be noted in the record.  If unable to corroborate, then a formal finding should be made.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination with a psychologist or psychiatrist to determine if he has a psychiatric disorder related to service.  The entire electronic claims file, including Virtual VA, must be reviewed by the examiner. 

a) The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The clinician is advised that regardless of whether the air strike is corroborated, the Veteran's report that during his deployment he was in great fear of being killed is sufficient on its own to satisfy the stressor criterion for PTSD.  

b) If PTSD is diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) related to an in-service stressor.

c) With regard to each of the other diagnosed mental health disorder, to include major depressive disorder, anxiety disorder, adjustment disorder and dysthymic disorder noted in treatment records, opine whether each is at least as likely as not related to his service.  

d) Each opinion should be accompanied by a rationale consistent with the record with references to pertinent evidence as needed.  The clinician should also discuss the Veteran's May 2003 post deployment health assessment, which notes he felt he had been in great danger of being killed and that he was constantly on guard, watchful, or easily startled during his deployment.  

4.  Arrange for an appropriate clinician to review the claims file and provide a supplemental opinion for ulnar neuropathy.

a) Based on a review of the record, the clinician should offer the following opinions:

* Whether the ulnar neuropathy in the right extremity is at least as likely as not caused by the right wrist injury.

* Whether the ulnar neuropathy in the right extremity is at least as likely as not aggravated by the right wrist injury.  

b) Each opinion should be accompanied by a rationale consistent with the record with references to pertinent evidence as needed.  If it is the examiner's opinion that the requested opinion may not be offered without an examination of the Veteran, such should be scheduled.

5.  After the above is completed and any other development deemed necessary is undertaken, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


